Exhibit 10.3 November 8, 2010 Supplement to the Employment Agreement of Yael Zeiger Beginning as of October 2010, the employee's base monthly salary will be NIS 15,000 (gross). The Company will open and maintain a ‘Keren Hishtalmut’ fund, where the Company shall contribute to such fund an amount equal to 71/2% of each such monthly salary payment, and the employee shall contribute to such fund an amount equal to 21/2% of each such monthly salary payment. Providence fund allocations will be made on the basis of such amended monthly salary. Brain Research and Development Services Ltd. /s/ Uzi Sofer /s/ Yael Zeiger By: Uzi Sofer, CEO Yael Zeiger May 4, 2009 Supplement to the Employment Agreement of Yael Zeiger Beginning as of May 2009, the employee's base monthly salary will be NIS 12,500 (gross). Providence fund allocations will be made on the basis of such salary (and not on the basis of 80% position). This agreement will be in force for a period of 24 months. Written by: Yael Zeiger, accountant /s/ Uzi Sofer Sincerely, Uzi Sofer CEO 2 Confirmation I, the undersigned, hereby confirm that it is known to me that the Company's allocations towards the compensation fund will be made on the basis of my base monthly salary without any supplements due to salary's modification, and that the amounts which will be accumulated to my favor in such compensation fund will cover all the company's obligations towards me and I will have no future claims in connection with this matter. June 5, 2007 Yael Zeiger /s/ Yael Zeiger Date Name Signature 3 June 2, 2007 Supplement to the Employment Agreement of Yael Zeiger Following the lapse of a 12-months period beginning on the commencement of his employment, the employee shall be entitled to a salary increase of NIS 1,000 and the base monthly salary, on a full time basis, will be NIS 11,500. The employment shall continue to be on a basis of 80% of a full time position. Brain Research and Development Services Ltd. /s/ Uzi Sofer /s/ Yael Zeiger By: Uzi Sofer, CEO Yael Zeiger 4 Employment Agreement That was made and signed on April 10, 2007 Between:Brain Research and Development Services Ltd. Of 19 Hartom Street, Jerusalem (each of the companies hereafter: ‘the company’) Of the one part; And betweenYael Zeiger I.D. 039280375 Address: 30 David Meretz St., Jerusalem (hereafter: ‘the employee’) Of the other part Whereas the employee is interested in working for the company and/or for Brainsway Inc., the company that controls the company (and/or for Brainsway Ltd., together with Brainsway, Inc., the "parent companies," as defined hereinafter), and in return for these services will receive payment from the company. And whereas the company is interested in employing the employee, and both of them are interested in regulating the terms for the provision of the services as aforesaid by way of employment by the company, all of which pursuant to the terms and provisions of this employment agreement (‘the agreement’). Wherefore it is agreed as follows: 1. The employment The employee’s employment shall begin on April 10, 2007 (‘the date of commencement of the employment’). The employee shall be employed on 80% of a full time basis.For the purpose of calculating the employee's salary, it is in the scope of 45 hours per week, Sundays through Thursdays between 07:00-16:00 (i.e. 186 hours per month). The employee shall be employed in the capacity of an accountant or in any other capacity on a similar standard, as shall be required by the company. The employee undertakes to carry out her undertakings and duties that will be imposed on her by the company from time to time. The employee shall be subordinate to the CEO, who shall act as the direct supervisor of the employee. The work shall be performed on Sundays to Thursdays, during the work hours defined in the law. The weekly rest day of the employee shall be Saturday. 5 The employee undertakes to devote all of her time, attention, ability and energy exclusively to carrying out her duties in the company, and she undertakes not to enter into an agreement, whether as an employee or in another way, with any business, commercial and/or professional activity, whether for payment or not, during the period of her employment, including after the hours of the work, at weekends and/or during any vacation period, without the prior written consent of the company. In order to remove doubt, it is hereby clarified that the provisions of this clause shall not derogate from the undertakings of the employee as described in appendix B that is attached hereto. Each of the parties shall be entitled to cancel this agreement at any time by giving thirty (30) days’ notice in writing (hereafter— ‘the notice period’). Notwithstanding the aforesaid, the company shall be entitled to terminate the employee’s employment immediately or to shorten the duration of the notice period, whether it is given by the company or it is given by the employee, provided that in such a case the employee shall be entitled to compensation in an amount equal to her basic salary as stated in appendix A, as if she were employed by the company until the end of the notice period as stated in clause 1.4 above. Should the employee resign without complying with the duty of giving notice, the employer may deduct from any amount payable to the employee, as pre-agreed compensation, an amount equal to the ordinary salary that the employee would have received for the notice period during which she did not work. This shall not derogate from the company’s right, instead of the agreement compensation, to sue the employee for the damage that it suffered de facto as a result of the employee not carrying out her obligation to give notice. Notwithstanding the aforesaid, and without derogating from its rights pursuant to this agreement, the company shall be entitled to terminate the employee’s employment without any need for giving notice and without derogating from any relief to which the company is entitled pursuant to any law and/or agreement, if one or more of the following incidents occurs: (1) the employee embezzled the company’s money; or (2) the employee committed a fundamental breach of this agreement; or (3) the employee committed or was involved in an act, deed or omission, which constitutes a breach of faith to the company; or (4) the employee committed a disciplinary infraction; or (5) the employee’s conduct caused serious damage to the company; or (6) the employee was convicted of a criminal offence; or (7) the employee is not capable of carrying out her duties in the company for a period exceeding ninety (90) continuous days. Returning to work for periods that are shorter than fifteen (15) continuous days shall not interrupt the period of the aforesaid ninety (90) days. 6 The employee shall not have a right of lien on the company’s assets, equipment or any other material, including information and confidential information as defined in appendix B of this agreement (hereafter: ‘the company’s equipment’) that is in her possession. The employee shall return to the company all of the company’s equipment that is in her possession no later than the date on which the employment relationship is terminated and also when she goes on holiday for more than 30 days (including paternity leave, or leave in lieu of notice), before going on such leave, or within seven days of the date on which she receives a demand from the company to do so. 2. Consideration As consideration for her employment in the company and for complying with the provisions of this agreement, and subject to what is stated in this agreement, including what is stated in its appendices, the employee shall be entitled to salary, terms and benefits as set out in appendix A that is attached hereto. 3. Confidentiality, non-competition and ownership of inventions At the same time as she signs this agreement, the employee shall sign an undertaking to the company with regard to confidentiality, non-competition and rights in inventions in favor of the company and any subsidiary or holding company of the company, which is attached hereto as appendix B. 4. Representations and undertakings The employee declares and undertakes as follows: That she does not have, nor did she have in the past, any claim against the company and/or its parent companies for providing services to the company before the date of the commencement of the employment and that she makes an informed and irrevocable waiver of any contention and/or claim against the company and/or its parent companies based on her employment with the company and/or providing services to the company and/or its parent companies prior to the date of this agreement. That she is not bound by undertakings or any other agreements whatsoever that prevent her from making an undertaking in accordance with the provisions of this agreement and from acting in accordance herewith. That to the best of her knowledge she is not in breach of any rights and/or undertakings to her former employer. That she has the ability, the skills and the knowledge that are required for the purpose of carrying out the job in accordance with the provisions of this agreement. 7 That she will notify the company, immediately and without delay, of any matter or issue in which she and/or her close family have and/or may have a personal interest and/or with regard to which there may be a conflict of interests with her duties and work for the company. That she shall not receive any payment and/or other benefit from any third party directly or indirectly with regard to her work in the company. If the employee breaches this clause, then without derogating from the rights of the company pursuant to any agreement or pursuant to law, the amount and/or benefit as aforesaid shall be the property of the company and shall be transferred to it, and the company shall also be entitled to deduct that amount or the value of the benefit from any amount due to the employee from it. That within the framework of carrying out her job in the company she shall not act and/or shall not make any representation and/or shall not give any undertaking on behalf of the company and/or shall not take upon himself any undertaking and/or shall not give any guarantee on behalf of the company unless she has prior, written and express instructions from the company and/or its directors and/or her superiors. That she agrees and confirms that from time to time she may be required to travel and stay abroad within the framework of her job. That in exceptional cases in which there will be a need for this, pursuant to a decision of the company management, the employee will participate in a lie detector (polygraph) test. That she undertakes to make use of the company’s equipment and its resources solely for the purpose of carrying out her work and within the framework of her job and that she knows and agrees that the company may make checks on the premises of the company’s offices and in the company’s computers, including e-mail messages and the manner of using the Internet, and the content of all of the aforesaid. In order to remove doubt, it is hereby clarified that the results of the test will be the sole property of the company. That in any case of a cancellation of this agreement for any reason, the employee will cooperate with the company and do her best to assist in an orderly transfer of her job in the company and an orderly transition between her and the person designated to replace her in the job. 5. General provisions This agreement and all of its appendices that are attached hereto constitute the full agreement between the parties hereto and they override any agreements, proposals, understandings and previous arrangements, whether oral or in writing, if any of these were actually made between the parties with regard to the subject of this agreement. 8 Any change and/or addition to this agreement shall bind the parties to the agreement and shall be valid vis-à-vis the parties only if they are in writing and are signed by the parties. This agreement shall be governed by Israeli law and shall be interpreted in accordance therewith. The Tel-Aviv Regional Labor Court shall have sole and exclusive jurisdiction with regard to any matter arising from this agreement or relating to this agreement. The invalidity and/or cancellation and/or voiding of any of the provisions of this agreement and its appendices shall not derogate from the full validity of any other provisions of the agreement and its appendices. The employee confirms and declares that she has thoroughly read and understood all of the provisions of the agreement and its appendices, that these provisions are acceptable to her without reservation and that she is signing the agreement and its appendices freely and voluntarily. Any notice should be sent by one party to the other at the address of the party that is stipulated in the preamble to this agreement or any other address of which a party gives notice pursuant to the provisions of this agreement, by registered mail or by hand, and any notice that is sent by registered mail shall be deemed to have been received by the addressee four business days after it is delivered to the post office, and if it is delivered by hand, at the time of delivery, provided that confirmation of delivery is obtained. In witness whereof the parties have signed below: Brain Research and Development Services Ltd.
